United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-2172
                          ___________________________

                                     Holli Lundahl

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

  Julie Gross, in her Official and Personal Capacities as Director for the State of
South Dakota Office of Rural Development; State of South Dakota Office of Rural
   Development; Craig Steinley; Lance Lockwood, in his Official and Personal
Capacities as a Loan Specialist for the State of South Dakota Office of Rural Development

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Western
                                    ____________

                               Submitted: July 16, 2021
                                Filed: August 27, 2021
                                    [Unpublished]
                                    ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
      Holli Lundahl appeals the district court’s1 orders striking her first amended
complaint, dismissing her civil action related to a United States Department of
Agriculture home loan program, and denying her post-judgment motions.

       After careful review of the record and the parties’ arguments on appeal, we
conclude that the district court did not abuse its discretion by striking Lundahl’s first
amended complaint. See United States v. One Parcel of Prop. Located at RR 2, 959
F.2d 101, 104 (8th Cir. 1992) (district court’s grant of motion to strike pleadings is
reviewed for abuse of discretion). We also conclude that Lundahl’s initial complaint
was properly dismissed, see Roe v. Nebraska, 861 F.3d 785, 787 (8th Cir. 2017)
(dismissals under Fed. R. Civ. P. 12(b)(6) are reviewed de novo); and that the district
court acted within its discretion in denying her post-judgment motions, see Innovative
Home Health Care, Inc. v. P.T.-O.T. Assocs., 141 F.3d 1284, 1286 (8th Cir. 1998)
(denial of motion under Fed. R. Civ. P. 59(e) is reviewed for abuse of discretion).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                          -2-